Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on October 04, 2021 have been received.
Claims 1-20 are pending in this application, claims 9-20 are withdrawn from further consideration (see Restriction/Election below) and claims 1-8 were examined on their merits.

Restriction/Election:
Applicant's election without traverse of Group I, claims 1-8, and the amendments to claims 9 and 17 in the reply filed on 10/04/2021 is acknowledged. 
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021.

Claim Rejection - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In this case, there is no definition in applicant’s specification for formulating any amounts of theacrine and methylliberine in a combination for oral administration to achieve the claimed intended results of increase mood, energy, focus, concentration, and/or sexual desire. As such the claim is indefinite because it is not clear what is being encompassed by this limitation, and the scope of the claim is not exactly set forth.
Suggestion to obviate the rejection: for example, define the amount using a numeric limitation.
Claim 6 recites the limitation “theacrine is present in the dietary supplement in an amount that modulates activity of the methylliberine”, is indefinite because the amount of theacrine in the claimed composition/dietary supplement that modulates the activity of the methylliberine is not defined.
In this case, paragraph [0065] of applicant’s specification states “The dosage of theacrine may range from about 5 mg to about 850 mg”. However, there is no special definition in the specification for an amount of theacrine that modulates the activity of the methylliberine. As such the claim is indefinite because it is not clear what is being encompassed by this limitation, and the metes and bounds of the claim is not exactly set forth.
Suggestion to obviate the rejection: for example, define the amount using a quantitative metric, i.e., a numeric limitation.
Claim 8 recites the limitation “wherein the theacrine is present in the dietary supplement in an amount that modulates activity of the caffeine”.
In this case, paragraph [0049] of the specification reads, “For example, theacrine may be combined with caffeine in order to modulate the excessive stimulatory effects of caffeine, thereby stabilizing heart rate and other metabolic activity”. However, there is no special definition in the specification for an amount of theacrine that modulates the activity of the caffeine. As such the claim is 
Suggestion to obviate the rejection: for example, define the amount using a quantitative metric, i.e., a numeric limitation.

Claim Rejection - 35 USC § 101 - Law of Nature or Natural Product

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because; 

The claimed invention is directed to a judicial exception, i.e., a natural product without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

According to Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, “the judicial exceptions are for subject matter that has been identified as the ‘‘basic tools of scientific and technological work,’’ which includes ‘‘abstract ideas’’ such as mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena”, and “the USPTO has set forth a revised procedure, rooted in Supreme Court caselaw, to determine whether a claim is ‘‘directed to’’ a judicial exception under the first step of the Alice/Mayo test (USPTO Step 2A).” (Also see “2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices, p. 50-57”).
Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? In the context of the flowchart in MPEP § 2106, subsection III, Step 2A determines whether:

or
• The claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself.
In the instant case, claims 1 and 7 read:

A dietary supplement, comprising: a nutraceutically acceptable carrier in combination with theacrine and methylliberine; wherein the dietary supplement is formulated for oral administration.
7. The dietary supplement of claim 1, further comprising caffeine.

Applicant’s specification paragraphs [0044] and [0009] expressly teaches that theacrine and methylliberine and caffeine, which are theacrine congeners or analogs, are isolated from natural source (see below paragraphs): 
“[0044] Disclosed is an invention relating to uses of theacrine, also known as 1,3,7,9-tetramethyluric acid, Temurin, Temorine, Tetramethyluric acid, Tetramethyl uric acid and 1,3,7,9-tetramethylpurine-2,6,8-trione. Theacrine may be produced synthetically or may be isolated from a natural source. Theacrine isolated from a natural source may be purified to 95% or greater. Optionally, less purification may be used such that theacrine accounts for 50%, or even less, of the material. In some embodiments, it may be preferable to utilize theacrine isolated from a natural source which may include other congeners of theacrine typically found in theacrine isolates.”.

[0009] Accordingly, the primary object of the present invention is to provide a chemical composition comprising theacrine, either naturally or synthetically produced, and optionally other chemicals, including theacrine congeners or analogs, to provide a plurality of desirable effects. Theacrine analogs may include, but are not limited to, caffeine, methyl caffeine, theobromine, theophylline, liberine and methylliberine, and their variants.”.

Therefore, claims 1 and 7 are directed toward products of nature, i.e., naturally occurring chemicals/purine alkaloids, theacrine, methylliberine and further caffeine that are present in green coffee nd paragraph and p. 4 Table 1 and 4 of “COFFEE, Volume 3; Physiology” by R.J. Clarke, R. Macrae, Springer Science & Business Media, Dec 31, 1988 - Technology & Engineering - 388 pages), thus the claims as a whole is directed to a judicial exception.

Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
In this case, as indicated above claims 1 and 7 are directed toward products of nature, i.e., naturally occurring chemicals/purine alkaloids, theacrine, methylliberine and further caffeine that are present in green coffee beans, which is a nutraceutically acceptable carrier for oral administration, and the claims do not integrate the judicial exception into a practical application of that exception (Answer to Step 2A Prong Two: No).
Moreover, there is no evidence of a new function or property that is not associated with the inherent properties of the claimed naturally occurring chemicals, theacrine, methylliberine and caffeine, as such the claimed dietary supplement/composition as a whole does not display any markedly different characteristics compared to the naturally occurring counterpart(s). There is no evidence of any markedly different functional characteristic other than inherent natural properties of the claimed chemicals/purine alkaloids theacrine, methylliberine and caffeine present in green coffee beans.

Moreover claims 2-5 reads:
The dietary supplement of claim 1, wherein the theacrine has a purity of at least 95%.
The dietary supplement of claim 1, wherein the theacrine is present in the supplement in an amount of between 65-300 mg.
The dietary supplement of claim 1, wherein the dietary supplement is formulated into a solid oral dosage form.
The dietary supplement of claim 1, wherein the dietary supplement is formulated to, upon oral administration, increase mood, energy, focus, concentration, and/or sexual desire.

 In this case, even if formulating into a solid dosage form, at least 95% purity theacrine, and supplementing theacrine in an amount of 65-300 mg, and formulating to increase mood, etc. (claims 2-5) are considered an ‘additional component’, formulating into a solid dosage form, adding at least 95% purity theacrine, supplementing theacrine in an amount of 65-300 mg, and formulating to increase mood, in order to produce a dietary supplement, are well-understood, routine and conventional activities previously known in the art and specified at a high level of generality, and thus is not considered ‘significantly more’ than the judicial exception.
For example, Xie et al. (Chinese Pharmacological Bulletin, 2009, Abstract only,  which is cited in IDS filed on 9/17/2019) teach providing a composition comprising doses 10 and 30 mg (per Kg) theacrine for 7 days continuously (10 mg X 7 = 70 mg to 30 mg X 7 = 210 mg), which is in the claimed range of about 65 mg to about 300 mg. Xie et al. further teach improving at least mood (antidepressant effect) and further improving energy or reducing fatigue (improving locomotor activity).
Moreover, Maridakis et al. (International Journal of Neuroscience, 2009, Vol. 119, p. 975- 994, which is cited in IDS filed on 9/17/2019) teach caffeine improved mood, cognitive performance and energy performance (see for example, Abstract, p. 979 2nd and 3rd paragraphs below Table 1, p. 987 Figure 2 and legend, and p. 988 Figure 3 and legend).
Also, as indicated above, Clark e et al. teach theacrine, methylliberine and caffeine are purine alkaloids present in green coffee beans which is a nutraceutically acceptable carrier for oral administration (see for example, p. 2 section 2.1. 2nd paragraph and p. 4 Table 1 and 4 of “COFFEE, Volume 3; Physiology” by R.J. Clarke, R. Macrae, Springer Science & Business Media, Dec 31, 1988 - Technology & Engineering - 388 pages). 

Therefore, the subject matter of claims 1-5 and 7 a as a whole is not directed to patent eligible subject matter.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651